UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALLA ALI BIN ALI AHMED,        :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

     For   the   reasons   set   forth    in   this   Court’s   Classified

Memorandum Opinion of May 4, 2009,1 it is hereby

     ORDERED, that Petitioner Alla Ali Bin Ali Ahmed’s petition for

a writ of habeas corpus is granted; and it is further

     ORDERED,    that   the   Government       take   all   necessary   and

appropriate diplomatic steps to facilitate Petitioner’s release

forthwith, and to report back to the Court no later than June 15,

2009, as to the status of Petitioner’s release.



                                           /s/
May 5, 2009                               Gladys Kessler
                                          United States District Judge

Copies to:    Attorneys of Record via ECF




     1
          The   Classified   Opinion  is  currently undergoing
classification review.     As soon as it is completed, the
Unclassified Opinion will be made public.